     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 1 of 11 Page ID
                                     #:41696



1     CENTER FOR HUMAN RIGHTS &
2     CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
3     Carlos Holguín (Cal. Bar No. 90754)
4     256 South Occidental Boulevard
      Los Angeles, CA 90057
5     Telephone: (213) 388-8693
6     Facsimile: (213) 386-9484
      Email:pschey@centerforhumanrights.org
7           crholguin@centerforhumanrights.org
8
      Attorneys for Plaintiffs

9

10                          UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    JENNY LISETTE FLORES; et al.,         Case No. CV 85-4544-DMG

13            Plaintiffs,
14
                                        PLAINTIFFS’ OPPOSITION TO MOTION
                   v.                   TO LIFT RESTRICTIONS IN PARAGRAPH
15                                      4.E OF THE JUNE 26, 2020 ORDER, ECF
16
      WILLIAM P. BARR, Attorney General NO. 833
      of the United States; et al.,
17                                      Requested Hearing: November 13, 2020
                                        9:30 AM
18            Defendants.
19                                          [HON. DOLLY M. GEE]
20

21

22

23    ///
24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 2 of 11 Page ID
                                     #:41697


1

2     Plaintiffs’ counsel continued:

3

4     USF SCHOOL OF LAW IMMIGRATION CLINIC
      Bill Ong Hing (Cal. Bar No. 61513)
5     2130 Fulton Street
6     San Francisco, CA 94117-1080
      Telephone: (415) 422-4475
7     Email: bhing@usfca.edu
8

9     LA RAZA CENTRO LEGAL, INC.
10
      Stephen Rosenbaum (Cal. Bar No. 98634)
      474 Valencia Street, #295
11    San Francisco, CA 94103
12
      Telephone: (415) 575-3500
      Email: srosenbaum@law.berkeley.edu
13

14

15
      ///
16

17

18

19

20

21

22

23

24

25

26




                                          ii
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 3 of 11 Page ID
                                     #:41698


1     I.    INTRODUCTION
2           In its Order Re Updated Juvenile Coordinator Reports [Doc # 833] filed
3     June 26, 2020 (“June 26, 2020, Order”), the Court ordered that “None of these
4     minors [B.B.B., A.F.P.P., and K.J.A.B ] who age out shall be sent to an adult
5     detention facility pending resolution of [the] inquiry” regarding ICE’s compliance
6     with the FSA at the Cowlitz County Juvenile Detention Center (“Cowlitz”) and
7     Northern Oregon Regional Corrections (“NORCOR”) detention facilities.

8
            Pursuant to the Court’s June 26, 2020, Order, on July 24,2020, the ICE
      Juvenile Coordinator filed her Interim Report (“ICE Report”) [Doc. # 882-1]
9
      providing background information on the three class members detained at Cowlitz
10
      and NORCOR.1
11
            On October 16, 2020, Defendants filed their Motion seeking to vacate
12
      Paragraph 4e of the Court’s June 26, 2020, Order.
13
            At the October 23, 2020, Status Conference, the Court pointed out to
14
      Defendants that paragraph 4e of its June 26, 2020, Order was only intended to
15
      prevent the transfer of Class Members B.B.B., A.F.P.P., and K.J.A.B, not all Class
16
      Members who may be detained by Defendants in secure facilities, and asked
17    Defendants to reconsider their motion which appears to interpret the Court’s June
18    26, 2020, Order as applying to all Class Members detained in secure facilities.
19    Defendants’ counsel stated that Defendants would consider the Court’s
20    clarification of the scope of the June 26, 2020, Order.
21

22
      1 The ICE Report purports to provide accurate background information on B.B.B..
23    ICE Report at 11-12. B.B.B. has been detained by ICE since October 18, 2018. Id.
      On December 18, 2018, an immigration judge sustained detention with no bond,
24
      finding he is a danger to the community. Id. A juvenile delinquency adjudication
25    in Maryland on January 16, 2018 found B.B.B. guilty of assault and
      wearing/carrying a weapon with intent to injure, though as discussed infra,
26
      Plaintiffs are informed and believe the weapon was never used to injure the victim.
      Id.
                                                1
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 4 of 11 Page ID
                                     #:41699


1            The Court’s Order Re October 23, 2020 Status Conference (“October 23,
2     2020, Order”)[Doc. # 1014], filed October 26,2020, states in relevant part: “The
3     parties … shall meet and confer regarding the need for Defendants’ Motion to Lift
4     Restriction in Paragraph 4.e of the June 26, 2020 Order [Doc. # 1006] in light of
5     the Court’s statements at the status conference. The parties shall provide an update
6     on these discussions in a Joint Status Report to be filed by November 23, 2020.”
7     Id.

8
      II.    ARGUMENT
             Defendants argue that “[t]here is no pending motion regarding conditions at
9
      Cowlitz or NORCOR …” Motion at 2.2 Defendants argue that “[i]n any event,
10
      once a class member ages out, he or she is no longer a class member and his or her
11
      custody is no longer governed by the Agreement. Therefore, this Court’s continued
12
      restrictions on that custody are not appropriate.” Id. at 3 and 8. At bottom,
13
      Defendants argue that Class Member B.B.B. is not eligible for release under the
14
      FSA because he is “a flight risk, and/or [is detained] to ensure the safety of others.”
15
      Id. at 8.
16
             Because only Class Member BBB is close to aging out, this opposition
17    focuses on whether the Court’s June 26, 2020, Order, should be vacated as it
18    pertains to Class Member BBB.
19           Defendants point out that “to the extent any minor in a juvenile detention
20    facility wishes to challenge his or her custody, he or she may request a bond
21    hearing before an immigration judge.” Motion at 8. Class Member B.B.B. filed a
22    Motion for Bond Redetermination in the Portland Immigration Court on October 2,
23    2020. See Declaration of Paloma Norris-York filed herewith as Exhibit 1 at ¶ 8.

24
             On October 29, 2020, counsel for Class Member B.B.B. received the
      immigration judge’s decision denying a hearing and any assessment of
25

26
      2 Citations to the Motion are to the page numbers of the filed document appearing
      at the top of each page of the motion.
                                                2
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 5 of 11 Page ID
                                     #:41700


1     dangerousness or flight risk. Id.3 Class Member BBB has thirty days to appeal the
2     Immigration Judge’s refusal to conduct a bond hearing to the Board of
3     Immigration Appeals, and intends to do so. Id.
4           Defendants obviously know who BBB’s mother is and how they may
5     contact her. She declares that ICE has not contacted her either to explain her son’s
6     rights under the FSA or to assess her willingness and ability to care for and
7     supervise BBB and insure his presence at all future proceedings. Norris-York

8
      Declaration at ¶ 7; Declaration of BBB’s mother Exhibit B to Norris-York
      Declaration. It also does not appear that ICE has inquired into the suitability of
9
      BBB’s adult brother or an unrelated Washington resident who has offered to serve
10
      as a sponsor for BBB. Id.; Declaration of BBB’S brother, Exhibit C to Norris-York
11
      Declaration.
12
            Nor do Defendants allege that they provided BBB or his mother with a
13
      notice of BBB’s FSA rights.
14
            Nor does it appear that Defendants have conducted any reasonably current,
15
      objective, and accurate assessment of BBB’s fight risk status or dangerousness. See
16
      Norris-York Declaration at ¶¶ 14-24.
17          The FSA includes several provisions relevant to Defendants’ treatment of
18    Class Member BBB.
19

20
      3 The IJ concluded that BBB was not entitled to a new bond hearing because he
21    had not shown any change of circumstances since his 2018 bond hearing. BBB and
22
      his counsel believe the IJ erroneously failed to assess changed circumstances and
      that both the 2018 bond decision and the IJ’s adoption of the 2018 findings were
23    erroneous inasmuch as they vastly exaggerate BBB’s conduct as set forth in the
      record of adjudication in the juvenile court in which he was only adjudicated
24
      responsible for an assault and carrying though never using a weapon with intent to
25    use it. In fact, during the altercation between 14 year old boys, the weapon was
      never used to injure the victim, who shorly before the incident, had beaten BBB in
26
      a gang-related disputed with a baseball bat, requiring BBB’s hospitalization and
      his arm being set in a cast. See Norris-York Declaration at ¶ 14.
                                                3
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 6 of 11 Page ID
                                     #:41701


1           Defendants have not shown that BBB could not be held in a medium
2     security facility described in the FSA ¶ 8. A medium security facility is “designed
3     for minors who require close supervision but do not need placement in juvenile
4     correctional facilities.” Id. It provides 24-hour awake supervision, custody, care,
5     and treatment. It maintains stricter security measures, such as intensive staff
6     supervision, than a facility operated by a licensed program in order to control
7     problem behavior and to prevent escape. Id.

8
            Defendants have neither alleged nor shown that when BBB was taken into
      custody Defendants “provide[d] [him] with a notice of rights …” FSA ¶ 12.A. As
9
      this Court has made clear, while Paragraph 12.A does not enumerate which rights
10
      must be included in a notice, “[i]nstead, it uses broad language and ‘includ[es]’ the
11
      right to a bond redetermination hearing, as provided under Paragraph 24.A.” Order
12
      of September 18, 2020 at 6. [Doc. # 987.] Accordingly, Paragraph 12.A is more
13
      expansive than Paragraphs 24.C and 24.D. Id. Moreover, Paragraph 37 provides
14
      that individual Class Members may bring actions to enforce the Agreement,
15
      “which presupposes that Class Members are aware of their rights under it.” Id.
16
      citing FSA at ¶ 37. Because the FSA “should be read to give effect to all of its
17    provisions and to render them consistent with each other,” Mastrobuono v.
18    Shearson Lehman Hutton, Inc., 514 U.S. 52, 63 (1995), “Paragraph 12.A must be
19    read to provide a broader notice of rights than provided for elsewhere in the FSA,
20    and at minimum should include a notice of rights pertaining to custody and release
21    such that Class Members may act upon them.” Order of September 18, 2020 at 6
22    Because ICE has not even alleged that it provided such a notice to BBB or the
23    other two Class Members detained at Cowlitz, “ICE is not compliant with

24
      Paragraph 12.A.” Id.
            Paragraph 14 of the FSA requires that when the Defendants determine that
25
      the detention of the minor “is not required either to secure his or her timely
26
      appearance before the [Defendants] or the immigration court, or to ensure the

                                                4
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 7 of 11 Page ID
                                     #:41702


1     minor's safety or that of others,” they “shall release a minor from [their] custody
2     without unnecessary delay” to a list of potential sponsors. Paragraph 15
3     requires a Class Member’s sponsor to execute an Affidavit of Support (Form 1-
4     134) and an agreement to take certain steps while caring for a released Class
5     Member. Defendants’ Motion offers no evidence that any of BBB’s three
6     potential sponsors have been assessed or asked to execute a Form I-134.
7           Paragraph 17 of the FSA states that Defendants may conduct a suitability

8
      assessment potential sponsor, including such components as an investigation of the
      living conditions in which the minor would be placed and the standard of care he
9
      would receive, verification of identity and employment of the individuals offering
10
      support, interviews of members of the household, and a home visit. Id. Defendants’
11
      Motion offers no evidence that Defendants have conducted any assessments under
12
      Paragraph 17.
13
            Paragraph 18 of the FSA provides that from a time a minor is taken into
14
      custody, Defendants “shall make and record the prompt and continuous efforts on
15
      its part toward family reunification and the release of the minor pursuant to
16
      Paragraph 14 above. Such efforts at family reunification shall continue so long as
17    the minor is in [Defendants] custody.” Id. Defendants’ Motion nowhere refers to
18    any evidence that Defendants have made and recorded any efforts on their part
19    toward family reunification and the release of BBB pursuant to Paragraph 14.
20           Paragraph 21 of the FSA provides that a minor may be held in a suitable
21    State or county juvenile detention facility “whenever the [ICE] District Director or
22    [a] Chief Patrol Agent determines that the minor” falls into one of several
23    categories. Defendants have offered no evidence showing that an ICE District

24
      Director or equivalent official made the determination not to release BBB under
      Paragraph 14 of the FSA.
25
             BBB is not subject to the exceptions set forth in the FSA at Paragraph
26
      21(A) through (d). He has not been “convicted of a crime” or been the subject of

                                                5
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 8 of 11 Page ID
                                     #:41703


1     delinquency proceedings and adjudicated delinquent for acts involving a
2     “pattern or practice of criminal activity …” Defendants have offered no
3     evidence that B.B.B. is an "escape-risk" as defined in Paragraph 22 of the FSA.
4            It appears B.B.B. has been denied release because Defendants believe
5     he falls within the release exception of Paragraph 14: Defendants are not
6     required to release a Class Member when they “determine[ ] that the detention of
7     the minor is … required … to ensure the minor's safety or that of others ...”

8
             The text of this provision clearly shows that the parties had in mind a
      reasonably current determination of dangerousness, not an assessment
9
      conducted months or years earlier. A class member’s Paragraphs 14 and 18
10
      right to release is not extinguished forever because sometime in the past the
11
      Class Member may have been a flight risk or a danger to herself or others.
12
             In addition, the provision clearly contemplates a reasonably accurate
13
      and objective assessment of current dangerousness, not a determination based
14
      on rank hearsay, or uncorroborated statements, or unproven ancient allegations
15
      of dangerousness.
16
            A recent expert assessment of B.B.B. found that he will not be a danger
17    to himself or others if released from custody. Norris-York Declaration at ¶¶ 10-
18    12, and Exhibit H Report of Dr. Amy Cohen at pp. 14, 19.4 Workers at Cowlitz
19    have likewise provided positive assessments of BBB’s conduct and disposition.
20    Norris-York Declaration at ¶¶ 21-22 and exhibits referred to therein.
21

22

23    4 Dr. Amy Cohen, a child and family psychiatrist, after carefully and extensively
      reviewing B.B.B.’s history and interviewing him for hours, concluded, that “[t]here
24
      is nothing to indicate at this time that Brandon represents a danger to others.”
25    Psychological Evaluation, September 21, 2020 at 17. Further, she concludes that
      “[t]he label of ‘gang affiliation’ appears to represent ‘guilt by association’ and is
26
      not supported by data, including his comportment over the course of his
      incarceration.” Psychological Evaluation, September 21, 2020 at 2.
                                               6
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 9 of 11 Page ID
                                     #:41704


1            Washington state laws permit minors to remain in juvenile custody upon
2     turning 18. Wash Stat 13.40.300. Thus, there is nothing in either federal or
3     Washington laws governing the operation of Cowlitz prohibiting ICE detainees
4     from remaining at Cowlitz when they become eighteen, provided they initially
5     entered when under eighteen.
6            Finally, as this Court stated in its Order of September 18, 2002, “Federal
7     courts are not reduced to approving consent decrees and hoping for compliance.

8
      Once entered, that decree may be enforced.” Order of September 18, 2002 at 7
      (internal quotation marks omitted), quoting Frew v. Hawkins, 540 U.S. 431, 432
9
      (2004); Nehmer v. U.S. Dept. of Veteran Affairs, 494 F.3d 846, 860 (9th Cir. 2007).
10
             The Court may rely on the terms of the FSA and the Court’s authority to
11
      enforce its own Orders to fashion a remedy for violations. Id. citing Jeff D. v.
12
      Kempthorne, 365 F.3d 844, 853 (9th Cir. 2004) (“Once the decree was entered, the
13
      district court retained jurisdiction to enforce it[.]”); see also Jeff D. v. Otter, 643
14
      F.3d 278, 283–84 (9th Cir. 2011) (internal citation omitted) (“[C]onsent decrees
15
      have ‘many of the attributes of ordinary contracts [and] . . . should be construed
16
      basically as contracts[.]’”).
17           The FSA would make little sense if Defendants are free to violate the terms
18    of the Agreement causing a detained Class Member to “age out” and face transfer
19    to an adult detention facility, and then object to a remedy because the Class
20    Member turned eighteen years of age.
21    III.   CONCLUSION
22           For all of the above reasons, the Court should deny Defendants’ Motion
23    without prejudice to defendants’ seeking the same relief upon establishing that ICE

24
      has complied with the FSA including to assess BBB’s current likelihood to appear
      at future proceedings or his dangerousness, that BBB or his mother have been
25
      informed of BBB’s FSA rights by Defendants, that BBB’s potential sponsors’
26
      suitability has been assessed by Defendants, that the suitability of the sponsors has

                                                  7
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 10 of 11 Page ID
                                      #:41705


1     been considered when assessing BBB’s likelihood to appear at future proceedings
2     or dangerousness, and that BBB’s current likelihood not to appear in future
3     proceedings or dangerous has been determined using known and reasonable
4     criteria and those criteria have been reasonably and objectively applied to arrive at
5     a determination about BBB’s current likelihood to appear for future proceedings
6     and dangerousness.
7

8
                                             Respectfully submitted,

9      Dated: November 4, 2020               /s/ Peter Schey
10
                                             Peter A. Schey
                                             CENTER FOR HUMAN RIGHTS &
11                                           CONSTITUTIONAL LAW
12
                                             Counsel for Plaintiffs

13
      ///
14

15

16

17

18

19

20

21

22

23

24

25

26




                                                8
     Case 2:85-cv-04544-DMG-AGR Document 1017 Filed 11/04/20 Page 11 of 11 Page ID
                                      #:41706


1

2
                                 CERTIFICATE OF SERVICE
3

4           I hereby certify that on November 4, 2020, I served the foregoing pleading on
5
      all counsel of record by means of the District Clerk’s CM/ECF electronic filing
6
      system.
7

8

9
                                                   /s/ Peter Schey
                                                  Peter A. Schey
10                                                CENTER FOR HUMAN RIGHTS &
                                                  CONSTITUTIONAL LAW
11
                                                  Class Counsel for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                              9
